Citation Nr: 0122274	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle and leg disorder.  
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel

INTRODUCTION

The veteran had active service from April 1981 until March 
1984.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  In an unappealed October 1999 rating decision, the RO 
denied service connection for a right ankle and leg disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's October 1999 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

4.  The veteran is not shown to have residuals of the right 
ankle and leg disorder sustained during service, and there is 
no medical evidence that indicates any presently diagnosed 
right ankle and leg disorder.  


CONCLUSIONS OF LAW

1.  The RO's October 1999 decision denying service connection 
for a right ankle and leg disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's October 1999 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a right 
ankle and leg disorder have been met.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  A right ankle and leg disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen and 
grant his claim of entitlement to service connection for a 
right ankle and leg disorder on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's claim of service connection for this disorder 
was first considered and denied by the RO in an October 1999 
rating decision.  The veteran was notified of that decision 
and of his appellate rights by VA letter also dated in 
October 1999, but he did not appeal the decision, and it 
became final.  See 38 U.S.C.A. § 7105(a)(c)(West 1991).  The 
Board observes that the veteran requested a VA examination in 
November 1999, but as this communication did not express any 
disagreement with the October 1999 rating decision it cannot 
be construed as a Notice of Disagreement and thus did not 
serve to initiate an appeal.  38 C.F.R. § 20.201 (2000).  In 
April 2000, the RO considered and denied a request to reopen 
the veteran's claim for service connection for a right ankle 
and leg disorder.   

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159)(eliminates the concept of a well-
grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Here, upon denial of 
the claim, the veteran was issued a Supplemental Statement of 
the Case in July 1999 that stated the basis for denial and 
set forth the evidence necessary to substantiate the claim.  
Moreover, in June 2001, the RO informed the veteran by letter 
that his case was reviewed and found to be compliant with the 
VCAA.  The Board now independently finds that, based on the 
circumstances described above, the RO has fulfilled its duty 
to notify as mandated by the VCAA.
    
The RO's October 1999 denial of service connection for a 
right ankle and leg disorder was predicated on the absence of 
medical evidence to show that the veteran presently suffers 
from a right ankle or leg disorder.  At the time of this 
decision, the RO had at their disposal only the veteran's 
service medical records.  While the veteran had been 
requested to furnish evidence of a continuously existing 
ankle and leg disorder following service, at that time no 
such evidence had been provided. 

The evidence associated with the claims file subsequent to 
the October 1999 rating denial includes a VA examination 
performed in February 2000, as well as private outpatient 
treatment reports dated from August 1989 to December 1989.  
While the outpatient reports do not establish a present 
disorder, the VA examination noted the veteran's complaint of 
swelling in the right leg from below the knee to the ankle.  
The veteran also stated that he experienced pain around the 
ankle and the leg, and that the swelling increased at the end 
of the day.  The examiner noted swelling in the right leg, of 
unknown origin.  

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim 
for entitlement to service connection for a right ankle and 
leg disorder has been submitted.  The evidence missing at the 
time of the October 1999 rating decision was evidence of a 
current right ankle and knee disorder.  The record now 
contains evidence that the veteran's right leg exhibited 
swelling at the time of his VA examination in February 2000.  
Moreover, the report of this examination further established 
that the veteran complained of pain around his right ankle 
and leg.  While there is no concluding diagnosis in the 
February 2000 VA examination, other than "enlarged right 
leg, cause unknown," the Board finds this evidence 
significant, such that the merits of the claim should be 
examined in light of all the evidence of record.  

The evidence added to the record subsequent to the October 
1999 final rating decision is "new," in that it is not 
cumulative or redundant of evidence already of record.  
Furthermore, it is also "material," as it bears directly 
and substantially upon the specific matter under 
consideration, which is whether the veteran has a present 
right leg and ankle disorder.  Therefore, in the opinion of 
the Board this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the veteran submitted new 
and material evidence, and that his claim is reopened.

Having reopened the claim for service connection for a right 
ankle and leg disorder, the Board must now consider whether 
the RO has fulfilled its duty to assist the veteran as 
required by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  The Board observes 
that the veteran's service medical records are associated 
with the claims file, and the veteran has been afforded a VA 
examination in connection with his claim.  The RO has also 
obtained outpatient treatment records from August until 
December 1989.  Additionally, a letter from private 
physician, Dr. Mark D. Weber, M.D., was obtained.  Finally, 
as noted earlier, the RO informed the veteran by letter in 
June 2001 that his case was reviewed and found to be 
compliant with the VCAA.  The Board now independently finds 
that, based on the circumstances described above, the 
requirements under the VCAA (as pertains to this case) have 
been satisfied and that this case is ready for appellate 
review.

The Board will now consider the veteran's reopened claim on 
the merits.  As noted earlier, the veteran claims he is 
entitled to service connection for a right ankle and leg 
disorder, which was sustained during active service.  Service 
connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  See generally 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease or disorder diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

The evidence of record consists of service medical records, a 
VA examination performed in February 2000, outpatient 
treatment reports from August 1989 through December 1999, and 
a letter from private physician Mark Weber, M.D..
The service medical records show that upon enlistment, the 
veteran's feet and lower extremities were noted as being 
"normal."  The report of medical history indicated that the 
veteran had suffered broken bones prior to service, without 
specifying which ones.  Under the authority of AR 40-501, the 
veteran elected not to undergo a separation examination.  The 
appropriate medical authorities reviewed the veteran's 
medical records and determined that under AR 40-501 no 
separation examination was required.  

The service medical records further show that the veteran was 
treated on May 4, 1983 for a right ankle injury sustained 
while playing basketball in service.  There was no fracture, 
and the veteran was fitted with a short leg cast and was 
given crutches.  The veteran reported for follow-up on May 
10, 1983.  At this time the veteran complained of pain in his 
right calf muscle due to the cast.  Upon examination the calf 
was found to be tender, and the veteran was instructed to use 
crutches for three more days.  On May 13, 1983, the veteran's 
right leg was again examined.  The calf remained tender, but 
"was doing much better."  The physician noted the veteran's 
condition as "lateral malleolus sprain" and commented that 
it was resolving.  The veteran was seen a final time for the 
ankle injury, on May 20, 1983.  At this time swelling was 
found to be minimal, and there was no tenderness in the calf.  
The veteran was told that he no longer needed to use 
crutches, and was advised to avoid running or marching for 
one week.  

The veteran was next treated in service for a right leg 
disorder from July 29, 1983 until August 2, 1983.  During 
this time he was treated at the Josephthal Medical Center 
Orthopedic Department for swelling in his right leg.  He also 
complained of pain in his right calf.  The physician observed 
severe tenderness mainly in the posterior aspect of the leg, 
and diagnosed the veteran with deep vein thrombosis, right 
lower leg.  The veteran was treated by elevation of his right 
leg, and was prescribed Butazolidin and Bufacyl.  

The veteran was seen again for his right leg on August 6, 
1983.  The physician noted pitting edema over the right 
medial and lateral malleolus calf.  The leg was not tender to 
palpation.  On August 29, 1983, it was noted that his right 
calf and ankle were still swollen.  The physician's 
impression continued to be that of deep vein thrombosis.  A 
treatment report dated September 9, 1983 stated that the 
veteran's condition had improved greatly, and that swelling 
and pain had decreased.  In December 1983, the veteran again 
complained of right leg swelling as a result prolonged 
marching.  He was diagnosed with deep vein thrombosis 
secondary to increased stress, and was treated with Motrin.  
No service medical records associated with the file show any 
treatment for, or complaints of, a right ankle or leg 
disorder after December 9, 1983.

Following service separation, the outpatient treatment 
records included vascular testing on the veteran's right leg.  
An August 1989 private medical record from Vascular Dynamics 
showed a normal venous output and venous capacitance.  
Additionally, venous Doppler examination was bilaterally 
normal, as was venous reflux testing.  The conclusion was 
"[n]ormal lower extremity venous evaluation."  A December 
1989 evaluation from the same office also revealed a "normal 
lower extremity venous study."  In addition to these 
vascular tests, the file also contained a letter from private 
physician Mark D. Weber, M.D., dated in March 1992.  In this 
letter he noted that the veteran appeared to have a meniscal 
injury of the knee.  He offered no comment as to the etiology 
of this injury, except to say that his diagnosis was based on 
the veteran's "history" and physical examination.  The 
letter was silent as to any disorder of the right lower 
extremity and ankle.  

The VA examination performed in February 2000 noted the 
veteran's complaint of swelling in the right leg from below 
the knee to the ankle.  The veteran also stated that he 
experienced pain around the ankle and the leg, and that the 
swelling increased at the end of the day.  The examiner 
observed swelling in the right leg, with no pitting edema.  
X-rays of the veteran's ankle and leg were taken which were 
found to be within normal limits.  The VA physician found no 
evidence of arthritis or any residual of fracture or trauma.  
The diagnosis was "[s]ubjective complaint of swelling of 
right leg without any specific history of injury to joints ... 
[e]nlarged right leg, cause unknown."

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's right ankle and leg disorder is related to service.  
The post-service medical evidence shows no residuals of the 
ankle injury sustained in service.  Moreover, vascular tests 
have shown the veteran's right leg to be within normal 
limits.  While the enlargement of the veteran's right leg was 
noted by the VA physician, the etiology of this condition was 
unknown, and was not attributed to the injury sustained in 
service.  The Board observes that the VA physician, in 
assessing the etiology of the leg, had at his disposal the 
veteran's medical history, including the veteran's report of 
an in-service right ankle injury and the fact that the 
veteran was a paratrooper.  The Board also notes that while 
the veteran was found to have leg swelling, there was no 
disability diagnosed that was associated with the swelling.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Given the absence of medical evidence to establish that the 
veteran currently has a right ankle and leg disorder, the 
preponderance of the evidence is against the veteran's claim.  
As such there is not an approximate balance of positive and 
negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection for a right 
ankle and leg disorder is not warranted.     



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a right ankle and leg 
disorder, and to that extent the appeal is allowed.

Service connection for a right ankle and leg disorder is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

